Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 52-55, 58-66, 69-76, and 85-88 drawn to methods of treating maize with gibberellic acid by administering the inhibitor at the V6, V7, V8 or V9 stage, classified in A01H 3/04.
II. Claims 56-57, drawn to methods of treating maize with gibberellic acid by administering the inhibitor at the V6, V7, V8 or V9 stage, and further treating maize with gibberellic acid at the V10, V11 or V12 stage, classified in A01H 5/10.
III. Claims 67-68, drawn to methods of treating maize with gibberellic acid by administering the inhibitor at the V6, V7, V8 or V9 stage and further comprising separating tiller and replanting tillers and treating said tillers with inhibitor, classified in A01N 43/84.
IV. Claims 77-81, drawn to methods of pollination, classified in A01H 1/06.
V. Claims 82-83, drawn to maize plants treated with gibberellic acid inhibitor, classified in A01H 6/4684.
VI. Claims 89-90, drawn to methods of treating maize plants with gibberellic acid inhibitor wherein the number of kernels produced is about 600 to about 2000, classified in A01H 1/08.
. Claims 82-83, drawn to methods of treating maize plants comprising administering gibberellic acid inhibitor wherein the number of kernels produced is at least 1000, classified in A01H 5/10.

The inventions are independent or distinct, each from the other because:
Inventions I-IV and VI-VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed represent multiple variations requiring different method steps and materials such that they are considered different methods. For example, pollinating with pollen bags is only required by one invention, separating tillers and treating said tillers is only required by one invention, treating at two different stages is only required by one invention and so forth. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
A search of any one method is not sufficient for searching the entirety of any other invention, for example the number of kernels per ear require separate searches, the multiple treatment points as well as the differences outlined above, all require separate searches.  The maize plants generated from the instant methods may be generated in other ways with other methods and therefore require a separate search of the prior art.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As discussed above, each of the above outlined inventions require searches of the prior art not required by any other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663